DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 2/13/2020.    Claims 1-14 have been examined and are currently pending. 


Priority
The Applicant claims benefit of continuation of PCT/JP2018/034593 filed on 9/19/2018 and Japan foreign priority on 9/20/2017.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/13/2010 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 2/13/2020 cancelled no claims.  No claims were previously cancelled. No new claim is added. Claims 1, 3-5, 8, 10-12, and 14 have been amended.  Therefore, claims 1-14 are pending and addressed below.         


Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 is a dependent claim but appear missing claim dependency.  For sake of prosecution, Examiner reads claim 3 as “The production suggestion system of claim 1”. 
Appropriate correction is required.


Specification  
Modifications made to [0050], [0119] in original Specification are acknowledged.


                                     Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.
The claimed invention (Claims 1-14) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 13 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 13, step 1-2 of,
controlling a speech output system including a directional loudspeaker configured to produce a speech output directed to an audible area defined by at least one of a presence area of a customer or a selling space as a unit in a premise in which a plurality of kinds of products are displayed, 
the product suggestion method comprising causing the directional loudspeaker to produce a speech output of product information regarding a target product based on supply information, the supply information being information which is acquired from a supply status management system and which represents a supply status of the target product, the target product including at least one kind of product of the plurality of kinds of products.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions), e.g. (“causing the directional loudspeaker to produce a speech output of product information regarding a target product based on supply information”).

In addition, claim 13, steps 1-2 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the 

Independent claim 13, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a speech output system, a loudspeaker).  However, there is no hardware/machine/computing device to actually perform steps 1-2.   Other than reciting “controlling a speech output system, a loudspeaker”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly, a speech output system, and a loudspeaker to produce speech output of products.    Thus, the speech output system and the loudspeaker are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic speech output device, a loudspeaker, and a processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. At best, the claim(s) are merely providing an environment to implement the abstract idea.     Further the courts have 

Further, Step 2, steps of (“causing the directional loudspeaker to produce a speech output of product information…”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely providing/displaying/presenting data/information.  
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 13 (step 2B):  There are additional elements (i.e. a speech output system, a loudspeaker) in claim 13 but there are no hardware/machine to actually perform the steps 1-2.  This additional element is recited at high level of generality and is a generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  


According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that 

Applicant’s Specification, page [0025, 0039, 0056] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to page [0025, 0039, 0056], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Independent claims 1, 14:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1, and independent product claim 14 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 13.  

Further, the components (i.e. a speech output system, a loudspeaker, a computer-readable recording medium) described in independent claims 1 and 14 add nothing of substance to the underlying abstract idea. These components are merely recited at a high level of generality and/or are recited as performing generic computer functions 

Dependent claims 2-12, are merely add further details of the abstract steps/elements recited in claims 1, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-12 are also non-statutory subject matter.

Viewed as a whole, the claims (1-14) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Register et al. (hereinafter, Register, US 2005/0234771), in view of Mueller et al. (hereinafter, Mueller, US 2017/0011449).        


a speech output system including a directional loudspeaker configured to produce a speech output directed to at least one audible area defined by at least one of a presence area of a customer or a selling space as a unit in a premise in which a plurality of kinds of products are displayed ([0010, In another exemplary embodiment, the intelligent in-store couponing system further comprises an in-store media broadcasting system, wherein the couponing functions are integrated with an in-store broadcast to provide ad-driven couponing, 0071, In another exemplary embodiment, FIG. 4 illustrates computer 140 that is stored and operated from a business location, but operably connected to and in communication with one or more coupon delivery devices 100 through an in-store network connection 50 (e.g., Intranet), 0084, In sum, the in-store media broadcasting system 14 is preferably a computer network-based broadcasting system, such as a global computer network (e.g. the Internet) system that interconnects one or more, and preferably, a plurality of client player devices placed at a plurality of business locations, each of the client player devices being independently supported and in communication with an internal audio/visual system installed and existing within in a respective business location.  The media broadcast is a highly customizable media broadcast that is supported on each of the client player devices.  The media broadcast may comprise various media and informational content thereon (e.g., music, video, advertisements, announcements, community information, store information, promotional 
a control system configured to control the speech output system, the control system being configured to cause the directional loudspeaker to produce a speech output of product information regarding a target product based on supply information ([0093, An example advertisement may read, "[s]hoppers, right now you can purchase Washington red apples for a 40% discount.  A coupon is now available for a limited time only at the fruit stand in the produce section."]), the target product including at least one kind of product of the plurality of kinds of products ([0068, For instance, coupons may be provided in response to weather or seasonal changes.  If it is cold outside, in-store personnel may select to provide coupons for various products related to the cold weather, such as cold medicine, hot chocolate or coffee, blankets, winter clothing, and others; or if it begins to rain, in-store personnel may decide to provide a coupon for umbrellas or other items that would be desirable in such weather]).

However, Register does not explicitly disclose, 
the supply information being information which is acquired from a supply status management system and which represents a supply status of the target product,

each time when a transaction is processed at the point of sales terminal of one 
or more retail stores, and during product audits within stores, 0041, Through the retailer's proprietary inventory and information management systems and software, that retail server 130 may be configured to store and save several types of information and data within its own internal databases, such as databases 136 and 138.  Such information may include, though not limited to, data relevant to the variety of products available for sale within the retail stores, the history of the volume and variety of products sold, product bar codes, their locations within the retail store as retrieved through the retailer's own planogram or mapping software, location and capacity of different retail stores provided by the retailer, inventory level status at the different retail stores, the attributes of different retail associates working in each retail stores, etc.]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Register’s method by including information of inventory level and status, as disclosed by Mueller.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining 

As per claim 2, Register further discloses, wherein the control system is configured to determine a content of the product information in accordance with the supply information ([0063, For example, a store manager may determine the various coupons to be provided on a daily, weekly monthly, or yearly basis.  When the time comes to generate and deliver the coupon, the manager may access the coupon management module from computer 140, generate, modify, or select a pre-existing coupon, assign the desired parameters to the coupon and execute the delivery of the coupon to coupon delivery system 100.  One scenario may be when a store manager desires to move a certain item at an accelerated pace or reduce an overstocked or high volume item]).

As per claim 3, Register further discloses, wherein the at least one audible area includes a plurality of audible areas defined in the premise, and the control system is configured to determine, based on the supply information, to which of the plurality of audible areas the speech output of the product information is to be directed ([0063, For example, a store manager may determine the various coupons to be provided on a daily, weekly monthly, or yearly basis.  When the time comes to generate and deliver 
the coupon, the manager may access the coupon management module from computer 
140, generate, modify, or select a pre-existing coupon, assign the desired parameters to the coupon and execute the delivery of the coupon to coupon delivery system 100.  One scenario may be when a store manager desires to move a certain item at an 
point-of-decision, 0093, An example advertisement may read, "[s]hoppers, right now you can purchase Washington red apples for a 40% discount.  A coupon is now available for a limited time only at the fruit stand in the produce section."]).

As per claim 4, Register further discloses, 
wherein the supply information is information based on at least one of a quantity of stock or a sales volume of the plurality of kinds of products in the premise ([0063, For example, a store manager may determine the various coupons to be provided on a daily, weekly monthly, or yearly basis.  When the time comes to generate and deliver 
the coupon, the manager may access the coupon management module from computer 
140, generate, modify, or select a pre-existing coupon, assign the desired parameters to the coupon and execute the delivery of the coupon to coupon delivery system 100.  One scenario may be when a store manager desires to move a certain item at an accelerated pace or reduce an overstocked or high volume item]).

As per claim 5, Register further discloses,

announcements broadcast over an in-store broadcasting system.  An in-store 
personnel may trigger a coupon based on an advertisement that is coming up, is 
currently playing, or that just finished playing.  This will make advertising 
much more effective because customers not only hear the advertisement, but they 


As per claim 6, Register further discloses, 
wherein the demand information includes attribute information representing an attribute of the customer present in the audible area ([0068, In locations where sporting events 
are being held, various sports related coupons could be provided either before, during, and/or after the event.  In still another example, coupons may be provided in response to different shopper demographics.  For instance, if during the times between 10 a.m.  and 3 p.m.  the store comprises 70% women, coupons may be provided that are directed to those items or services that may be of particular interest to women]).

As per claim 7, Register further discloses, wherein the control system is configured to define, based on a correspondence relationship between each of the plurality of kinds of products and the attribute information, at least one kind of product of the plurality of kinds of products as the target product, the at least one kind of product corresponding to the attribute information included in the demand information ([0068, For instance, coupons may be provided in response to weather or seasonal changes.  If it is cold outside, in-store personnel may select to provide coupons for various products related 

As per claim 11, Register further discloses, however, Register does not explicitly disclose, further comprising the demand status determination system.
Mueller teaches ([0041, In an embodiment, the RFS 110 polls the retail server 130 at substantially regular time intervals for updated data.  In another embodiment, the RFS 110 pulls updated data from the retail server 130 on demand when needed.  In yet another embodiment, retail server 130 pushes updated data to RFS 110 at regular time intervals, or whenever there are changes in the data to be updated, or based on some other criterion]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Register’s method by including information of inventory level and status, as disclosed by Mueller.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been 

As per claim 12, Register further discloses, however, Register does not explicitly disclose, further comprising the supply status management system.
Mueller teaches ([0041, Through the retailer's proprietary inventory and information 
management systems and software, that retail server 130 may be configured to 
store and save several types of information and data within its own internal 
databases, such as databases 136 and 138.  Such information may include, though 
not limited to, data relevant to the variety of products available for sale within the retail stores, the history of the volume and variety of products sold, product bar codes, their locations within the retail store as retrieved through the retailer's own planogram or mapping software, location and capacity of different retail stores provided by the retailer, inventory level status at the different retail stores, the attributes of different retail associates working in each retail stores, etc.]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Register’s method by including information of inventory level and status, as disclosed by Mueller.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining .


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Register et al. (hereinafter, Register, US 2005/0234771), in view of Mueller et al. (hereinafter, Mueller, US 2017/0011449), further in view of Publicover et al. (hereinafter, Publicover, US 2016/0253710).        

As per claim 8, Register further discloses, however, Register and Mueller do not explicitly discloses wherein the demand information includes emotion information representing an emotion of the customer present in the audible area.
Publicover teaches ([0222, Her audible "Wow!" is picked up by her smartphone's microphone and informs the Arkiis.TM.  system that she had a positive reaction to the advertisement.  After listening to the advertisement, Elena receives a coupon on her smartphone, containing a QR code that can be scanned to receive $2 off of a dozen bagels, 0418, The message ends with reference to the fact that Dexter can demonstrate the knives and talk about his own use of them and offers a 20% discount for any knives 
purchased that evening.  Dexter selects one from the kitchen after the message 
is delivered and briefly goes over why he is so happy with them, 0446, For example, a microphone on a smartphone may be used to detect and measure laughter levels and correlate them with Content delivery time points.  Alternatively, talking during Content may be measured to detect User engagement (talking about the Content, determined by voice recognition and/or lip-reading of keywords) and disengagement (talking about 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Register’s method by including emotions, as disclosed by Publicover.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad campaign optimization.


As per claim 9, Register further discloses; however, Register and Mueller do not explicitly disclose, wherein the control system is configured to define, based on a correspondence relationship between each of the plurality of kinds of products and the emotion information ([0222, Her audible "Wow!" is picked up by her smartphone's microphone and informs the Arkiis.TM.  system that she had a positive reaction to the advertisement.  After listening to the advertisement, Elena receives a coupon on her 
is impressed by the selection of flavors available.  Her audible "Wow!" is picked up by her smartphone's microphone and informs the Arkiis.TM.  system that she had a positive reaction to the advertisement.  After listening to the advertisement, Elena receives a coupon on her smartphone, containing a QR code that can be scanned to receive $2 off of a dozen bagels.  Since she seemed to react positively to the gluten-free bagels advertisement, the Product is automatically added to the shopping list Arkiis.TM.  has curated for her, which is based on her prior purchase patterns]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Register’s and Mueller’s method by including 

As per claim 10, Register further discloses, however, Register and Mueller do not explicitly disclose, wherein the emotion information is represented by two values corresponding to an arousal level indicating a level of arousal of the customer and a valence level indicating a level of comfort of the customer ([0222, Elena recently discovered she is gluten intolerant and puts this information on her Arkiis.TM.  Profile so that she will be targeted with advertisements of gluten-free Products.  She drives to her local supermarket to buy groceries for the week every Tuesday at 6 PM.  On this specific Tuesday, her smartphone's GPS confirms that she is heading towards the supermarket at 5:50 PM, so Arkiis.TM.  offers her an audio advertisement for a new brand of gluten-free bagels available at the supermarket, which will pay for the cost of her commercial-free satellite radio station.  Elena agrees, and 
is impressed by the selection of flavors available.  Her audible "Wow!" is picked up by her smartphone's microphone and informs the Arkiis.TM.  system that she had a positive reaction to the advertisement.  After listening to the advertisement, Elena receives a coupon on her smartphone, containing a QR code that can be scanned to receive $2 off of a dozen bagels.  Since she seemed to react positively to the gluten-
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Register’s and Mueller’s method by including emotions, as disclosed by Publicover.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted ad delivery.


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bonner et al. (US 2010/0049594/20110106624), 
Fushimi (US 2015/0123545),
Call (US 2006/0011720), and 
Godwin, (US 2008/0140515).


                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/SUN M LI/Primary Examiner, Art Unit 3681